Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Contra la menor J.M.G. fue presentada una querella por infracción al Art. 21. 18 de la Ley Núm. 8 de 5 de agosto de 1987, Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3217. Celebrada la vista disposi-tiva de rigor, fue declarada incursa en la falta imputada, imponiéndosele una medida dispositiva de dos (2) años bajo la custodia de la Administración de Instituciones Juveniles.
No conforme con dicha determinación, presentó un re-curso de apelación ante esta Curia por entender, entre otros fundamentos, que su culpabilidad no fue probada más allá de toda duda razonable. La opinión mayoritaria *106confirma el dictamen emitido por el foro inferior. Disentimos.
I — I
Un examen ponderado de la exposición narrativa de la prueba presentada nos lleva a concluir que los hechos pro-bados en este caso no establecieron los elementos constitu-tivos de la falta imputada a la menor más allá de toda duda razonable. La presunción de inocencia que cobija a la apelante no fue derrotada a la luz de la totalidad de las circunstancias que rodearon la situación fáctica ante nos. Veamos.
De la prueba presentada, particulamente del testimonio del padre de la menor, surge que el 15 de mayo de 1992 su hija le pidió las llaves del portón de la residencia(1) En el llavero se encontraban, además, las llaves del automóvil del testigo. La menor tomó el auto sin la autorización de su padre y estuvo cinco (5) días en posesión del vehículo. El testigo imaginó que a su hija podía haberle ocurrido algo, por lo que reportó la situación a la Policía. Atestó que en ocasiones anteriores había prestado a su hija el automóvil, aunque el día de los hechos no la autorizó expresamente a usar el vehículo. No obstante, relató que había recuperado el auto en buenas condiciones, aunque tenía un pequeño “cantacito”. Aunque el testigo señaló que no había dado autorización a la menor para utilizar el vehículo, se re-afirmó en que su querella a la Policía fue motivada por la preocupación de que le hubiese sucedido algo a su hija y no por el hecho de que le hubiesen “robado” el auto.
*107En la vista atestó, además, el policía William Cruz, cuyo testimonio corroboró lo señalado por el padre de la menor.
Con la prueba antes reseñada quedó sometido el caso y se declaró a la menor incursa por la falta imputada, infrac-ción al Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra. Se le impuso una medida dispositiva de dos (2) años bajo la custodia de la Administración de Insti-tuciones Juveniles.
En su escrito de apelación la menor aduce, entre otros señalamientos de error, que no se probaron los elementos de la falta imputada más allá de toda duda razonable. Con-sideramos que le asiste la razón a la apelante.
H-i
El Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, dispone, en lo pertinente:
Toda persona que ilegalmente se apropiare sin violencia ni intimidación de algún vehículo de motor, perteneciente a otra persona, será sancionada con pena de reclusión por un término fijo de cinco (5) años. ...
Se entenderá que la apropiación es ilegal en cualquiera de las siguientes circunstancias, cuando la persona:
(1) Se ha apropiado, o apoderado del vehículo sin consenti-miento de su dueño. (Enfasis suplido.)
Los elementos constitutivos del Art. 18, supra, en la parte pertinente, son idénticos a los elementos que consti-tuyen el Art. 165 del Código Penal, 33 L.P.R.A. see. 4271, el cual tipifica el delito de apropiación ilegal. El Art. 165, supra, dispone:
Toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona
El delito de apropiación ilegal es uno que, por su natu-*108raleza, exige que se realice con una intención específica(2) de apropiarse de los bienes. “La intención criminal es una condición subjetiva y, como tal, sólo puede descubrirse su existencia atendiendo a las circunstancias particulares que concurren en el hecho delictivo” (Enfasis suplido.) Pueblo v. Miranda Ortiz, 117 D.P.R. 188, 194 (1986), y casos allí citados. Véanse, además: Pueblo v. Robles González, 132 D.P.R. 554 (1993); Pueblo v. Pérez Rivera, 129 D.P.R. 306 (1991). En el análisis editorial al Art. 165, supra, y citando con aprobación el caso Pueblo v. Miranda Ortiz, supra, nos señala la Prof. Dora Nevares-Muñiz:
El acto de apropiarse del bien mueble sin violencia ni intimida-ción requiere además, el elemento de que esa apropiación sea de naturaleza ilegal. Es decir, que se trate de un acto “en con-travención de alguna ley, reglamento u orden”. Pueblo v. Miranda, supra. Implícito en que el acto sea ilegal está el ele-mento de la intención de apropiarse del bien. Así, si hubiera alguna causa de justificación o de exclusión de responsabilidad penal, que hiciera legal el acto de la apropiación, entonces fal-taría un elemento del delito. (Enfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico, 3ra ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 266.
De otra parte, en ocasiones reiteradas hemos consa-grado el principio fundamental de nuestro sistema de de-recho que propugna que la culpabilidad de un imputado de delito debe ser probada más allá de duda razonable. No se cumplimenta este requisito fundamental presentando prueba que meramente sea suficiente o que verse sobre todos los elementos del delito imputado. La prueba ha de ser suficiente en derecho, es decir, que produzca certeza o convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido. Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986), y casos allí citados.
*109Al aplicar los precedentes anteriores a la situación de hechos que nos ocupa, es forzoso concluir que existe una duda razonable y fundada que debió absolver a la menor de la falta imputada en este caso.
Conforme a la exposición narrativa de la prueba presen-tada, los hechos sólo establecieron que la menor tomó el auto sin autorización expresa de su padre; que era su cos-tumbre tomar prestado dicho automóvil; que lo devolvió al cabo de cinco (5) días y que su padre dio parte a la Policía ante el temor de que a su hija le hubiese ocurrido algo. No se demostró, con la prueba antes reseñada, la intención específica de apropiarse ilegalmente del vehículo, elemento constitutivo indispensable de la falta imputada. Adviértase que en ocasiones anteriores la menor utilizó el auto de su padre. Era su costumbre tomar dicho vehículo prestado. Cabe señalar, además, que no resulta extraño entre los jó-venes adolescentes "tomar prestados” los automóviles de sus padres, con o sin la autorización de éstos, especial-mente cuando en ocasiones anteriores sus padres le han permitido el uso del vehículo, y como sucedió en este caso, sus llaves estaban en el llavero que el padre le entregó a la menor. El padre no le advirtió que no utilizase el vehículo. No se configuró, conforme a la prueba presentada, la inten-ción criminal de apropiarse ilegalmente de éste.
Como expresáramos en Pueblo v. Cabán Torres, supra, pág. 655, "hasta tanto se disponga de un método infalible para averiguar sin lugar a dudas d[ó]nde está la verdad, [la] determinación tendrá que ser una cuestión de conciencia. Ese deber de conciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila”.
Por los fundamentos antes expuestos, nos vemos preci-sados a disentir de la opinión suscrita por la mayoría de este Tribunal. Revocaríamos, por insuficiencia de la prueba presentada, el dictamen emitido por el tribunal de instancia.

(1) Cabe señalar que, durante el contrainterrogatorio del testigo, el abogado de la defensa intentó en varias ocasiones cuestionar a éste sobre su interés en el proce-dimiento llevado a cabo en contra de su hija. El juez que presidió la vista no permitió la admisión de dicha evidencia al concluir que, por tratarse la falta imputada una de naturaleza grave, el interés del perjudicado era inmaterial a los efectos de encausar a la menor.


(2) El Art. 15(a) del Código Penal, 33 L.P.R.A. sec. 3062(a), establece que el delito es de intención específica cuando el resultado ha sido previsto y querido por la persona como consecuencia de su acción u omisión. Véase el análisis editorial de la Prof. Dora Nevares-Muñiz en su obra Código Penal de Puerto Rico, 3ra ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, págs. 25-26.